Exhibit 10.1 SHARE PURCHASE AGREEMENT JAMES DESIGN PTY LTD ACN (“Company”) WPCS AUSTRALIA PTY LTD ACN (“Buyer”) THE SHAREHOLDERS NAMED IN SCHEDULE 2 (“Sellers”) THE DIRECTORS AND INDIVIDUALS NAMED IN SCHEDULE 2 TABLE OF CONTENTS BACKGROUND 1 OPERATIVE PART 1 1 DEFINITIONS AND INTERPRETATION 1 1.1 Definitions 1 1.2 Interpretation 5 1.3 Time of the essence 6 2 SALE AND PURCHASE OF SHARES 6 2.1 Sale and purchase 6 2.2 Title property and risk 6 3 PAYMENT OF PURCHASE PRICE 6 3.1 Amount of Purchase Price 6 3.2 Payment of Purchase Price 6 3.3 Net tangible asset value adjustment 6 3.4 Escrowed Funds 7 4 BUYER’S ACCESS TO INFORMATION 7 4.1 Access to information 7 4.2 Access during Business Hours 8 4.3 No diminishing of warranties 8 4.4 Cooperation by staff and representatives 8 4.5 Confidentiality 8 5
